Citation Nr: 0947091	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from February 1965 to 
November 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  A January 2003 rating decision denied the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss on the bases of no in-service incurrence and no 
medical nexus to service.

2.  The appellant did not file a timely substantive appeal of 
the January 2003 rating decision.           

3.  Evidence submitted subsequent to the January 2003 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  Bilateral sensorineural hearing loss was initially 
demonstrated years after service, and has not been shown by 
the evidence of record to be causally related to the 
appellant's active service.

5.  There is no evidence that the appellant currently has a 
tinnitus disability or that any tinnitus is etiologically 
related to service.




CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final as to the claim 
of service connection for bilateral hearing loss.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

Prior to initial adjudication of the appellant's claims, 
letters dated in December 2005 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  

The December 2005 letter provided notice of the elements of 
new and material evidence and the reasons for the prior 
denial.  The criteria of Kent are satisfied.  See Kent, 
supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, 
private medical records, and VA medical records are in the 
file.  The appellant requested private medical records from 
three physicians, Doctors A.B., D.C., and J.H., and a 
practice group, B.C.  The RO requested and received records 
from the three physicians.  The RO sent a February 2006 
letter to the appellant notifying him that it had not 
obtained the records from B.C. because B.C. charges for 
copies of medical treatment records.  In a statement received 
by the RO in March 2006, the appellant stated that records 
from B.C. would not be useful.  In another letter dated in 
March 2006, the appellant stated that he is sure there is 
more evidence from two doctors concerning his claim.  In 
August 2006, the RO sent a letter to the appellant notifying 
him of the private medical records in the RO's possession and 
how to request records from additional healthcare providers.  
In his December 2006 substantive appeal, the appellant 
identified the two doctors he referenced in his March 2006 
letter as Dr. A.B. and Dr. D.C.  As noted above, the VA had 
already obtained private medical records from both Dr. A.B. 
and Dr. D.C.  The appellant has at no time referenced any 
additional outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In attempts 
to reopen previously denied claims for service connection, 
the duty to assist does not include provision of a medical 
examination or opinion, unless new and material evidence has 
been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a March 2006 medical examination 
to obtain an opinion as to whether any current hearing loss 
or tinnitus was the result of noise exposure in service.  
This opinion was rendered by a medical professional following 
a thorough examination and interview of the appellant.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The claims file was reviewed.  The 
examiner laid a factual foundation for the conclusions that 
were reached.  Therefore, the Board finds that the 
examination is adequate.  See Nieves-Rodriguez, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  New and Material

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  In an April 2006 
rating decision, the RO reopened and denied the appellant's 
claim for service connection for bilateral hearing loss.  The 
April 2006 rating decision also denied the appellant's claim 
for entitlement to service connection for tinnitus.

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

In a January 2003 rating decision, the RO denied service 
connection for bilateral hearing loss.  In an April 2004 
statement of the case, the RO again denied service connection 
for bilateral hearing loss.  To perfect an appeal for 
certification to the Board, a veteran must submit a 
substantive appeal within 60 days of the date that notice of 
the statement of the case or within one year of the date that 
notice of the rating decision was provided to the claimant.  
38 CFR 20.302(b) (2009).  The appellant submitted a statement 
in June 2004.  Since the statement was sent within 60 days of 
the April 2004 statement of the case, it was within the 
period of time in which the appellant could file a 
substantive appeal of the hearing loss claim.  In the June 
2004 statement, the appellant asserted that he has tinnitus 
as a result of service and stated that he believed his 
hearing impairment was caused in service, but he did not 
express disagreement with any aspect of the RO's denial of 
his claim for bilateral hearing loss or express a desire to 
appeal the claim.  Thus, the statement is not a substantive 
appeal for purposes of 38 U.S.C.A. § 7105 (West 2002).  As 
the appellant did not perfect an appeal of the January 2003 
decision, it became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final 
denial, in January 2003, included the appellant's service 
treatment records and private medical records.  The evidence 
added to the record subsequent to the last final denial 
includes two statements from friends of the appellant.  The 
statements indicate that the appellant's hearing has 
deteriorated during the past 20 years as a result of his 
service.  The RO also obtained additional private medical 
records from Doctors D.C. and J.H. concerning the appellant's 
hearing loss.

The RO denied the appellant's claim in January 2003 because 
it found that the appellant was not treated for hearing loss 
until 1997 and there was no evidence that hearing loss 
occurred in or was caused by service.  The Board finds that 
since the January 2003 rating decision, new and material 
evidence has been received to reopen the claim for bilateral 
hearing loss.  In particular, the friends' statements 
indicate the appellant's hearing loss began 20 years ago and 
was connected to his exposure to noise in service.  This 
evidence had not been submitted before to agency decision-
makers.  Thus, it is new.

As the lay statements noted above provide evidence of a 
connection between hearing loss and service, they relate to 
unestablished facts necessary to substantiate the claim.  The 
lay statements also indicate that the appellant's hearing 
loss began 20 years ago, around 1985.  The information 
previously in the file, including an April 1997 letter from 
Dr. D.B. and the appellant's March 2002 claim, had indicated 
that the appellant's hearing loss began in 1997 or 1999.  The 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Moreover, even if the 
friends are not medical experts, their lay evidence could 
constitute competent evidence of a nexus between hearing loss 
and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009) (holding that the Court erred in stating 
categorically that a valid medical opinion was required to 
establish a nexus and that a lay person was not competent to 
provide testimony as to nexus).  Thus, this evidence raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).  Accordingly, the additional 
evidence is also material.  As new and material evidence has 
been received, the claim for service connection for bilateral 
hearing loss disability is reopened.

III. Service Connection

The appellant contends that he has bilateral hearing loss and 
tinnitus as a result of in-service exposure to hazardous 
noise.  For the reasons that follow, the Board concludes that 
service connection is not warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A.  Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The appellant asserts that his bilateral hearing loss was 
caused by his exposure to loud noise while on active duty.  
In his February 2006 claim, the appellant asserts that he was 
exposed to high levels of noise while working as a barber 
directly below the flight deck on an aircraft carrier.  

The appellant was evaluated in a VA audiological examination 
in March 2006.  In the evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
60
65
LEFT
45
55
60
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  The VA examination report does not 
indicate the speech recognition ability of the left ear.  The 
March 2006 VA examiner diagnosed the appellant with flat 
moderate to moderately-severe sensorineural hearing loss.  
Pursuant to the standard set forth in 38 C.F.R. § 3.385, the 
record establishes that the appellant has a current bilateral 
hearing loss disability for VA purposes.  Therefore, the 
Board finds that the first element of a service connection 
claim, that of a current disability, has been met for 
bilateral hearing loss.

In evaluating the second element of service connection, that 
of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. 
§ 3.303(a) provide that due consideration shall be given to 
the places, types, and circumstances of a veteran's service 
as shown by his service record, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  The appellant asserts in 
his June 2005 request to reopen the hearing loss claim that 
he was exposed to hazardous noise while he worked at his duty 
station directly below the flight deck on an aircraft 
carrier.  He states that he was constantly exposed to the 
noise of the steam catapult and aircraft landings.  He told 
the March 2006 VA examiner that his barbershop was located 
below the flight deck and a gun mount.  His DD Form 214 
indicates he was stationed as a barber on an aircraft 
carrier.  Based on this history, the Board finds the 
appellant was likely exposed to loud noise in-service.  
However, for service connection to be granted, competent 
evidence must show that the appellant has a current chronic 
disability that is at least as likely as not attributed to 
service.  

The appellant's service treatment records fail to show any 
complaints or findings indicative of hearing loss.  The 
report of the appellant's medical examination for enlistment 
into the Naval Reserve, dated in October 1963, reflects that 
the appellant had hearing of 20/20, bilaterally, per 
whispered voice testing.  The report of the appellant's 
medical examination for active duty in the Navy, dated in 
February 1965, reflects that the appellant had hearing of 
15/15, bilaterally, per whispered voice testing.  The reports 
indicate the appellant had normal hearing at the time of his 
entry into service.
 
The appellant's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of 
hearing loss.  The appellant underwent another medical 
examination at the time of his release from active duty in 
October 1966.  The October 1966 examination report reflects 
that the appellant had hearing of 15/15, bilaterally, per 
whispered voice and spoken voice testing.  The results of the 
medical examination indicate the appellant did not have 
hearing loss at the time of his separation from service.  

For service connection to be granted, competent evidence must 
show that the appellant has a current chronic disability that 
is related to service.  While whispered and spoken voice 
testing are not reliable indicators of the presence or 
absence of hearing loss, it is significant to note that there 
is also no objective evidence of hearing loss during the 
years immediately following the appellant's discharge from 
active military service.  The appellant received a medical 
examination in November 1970 for enlistment in the Naval 
Reserve, three years after separation from service.   The 
November 1970 examination report reflects that the appellant 
had hearing of 15/15, bilaterally, per whispered voice and 
spoken voice testing.  In a report of medical history from 
November 1970, the appellant denied having hearing loss.  
After service, the first reference to hearing loss in the 
appellant's private medical records is in April 1997.  In the 
April 1997 letter, Dr. D.B. reported that he saw the 
appellant for an evaluation of hearing loss and determined 
that he had sensorineural hearing loss bilaterally of 
moderate severity.  He noted that the appellant stated that 
he always wore ear protection around the flight line area of 
the aircraft carrier.  In a June 2005 statement, a friend of 
the appellant states that he has known the appellant for over 
20 years and has always been aware of his difficulty in 
hearing, especially conversational tones.  The friend states 
that the appellant's hearing seems to have worsened during 
the past five years.  In a statement dated in June 2005, 
another friend of the appellant states that he has known the 
appellant for twenty years and during that  time his hearing 
deterioration has been quite noticeable.  He notes that, as a 
former member of the Marines, he is familiar with noise 
pollution and its side effects.  The friends' statements 
indicate the appellant's hearing loss may date to 1985, 
earlier than reported in the April 1997 letter from Dr. D.B., 
but still nearly 20 years after the appellant's separation 
from service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
at the earliest, several decades elapsed between the 
appellant's separation from service and the hearing loss 
complaint.  

The appellant is competent to comment on his symptoms, but 
not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The appellant is also competent to 
report whether his symptoms have been continuous since 
service.  However, credibility must be distinguished from 
competence.  Nevertheless, in his March 2002 claim, the 
appellant asserted that his hearing loss disability began in 
February 1999, more than thirty years after service.  Also, 
the March 2006 VA examiner noted that review of medical 
records revealed the Veteran had reported dates that his 
hearing loss began as in 1997 and 1999.  A private medical 
report from March 2000 indicates he reported a history of one 
year of bilateral ear trouble and loss of hearing.  Since the 
appellant's statements do not assert continuity of 
symptomatology since separation from service in 1966, but 
rather from more than 30 years thereafter, the Board must 
evaluate whether the evidence demonstrates a nexus between 
the his current hearing loss and tinnitus and his exposure to 
loud noise in service.  

In an April 2002 letter, Dr. J.H. writes that the appellant 
has described a lot of noise exposure while in the armed 
service and his audiogram is consistent with noise-induced 
hearing loss.  In a letter dated in November 2002, Dr. J.H. 
states that he believes that the appellant's hearing loss is 
more likely than not a result of his noise exposure from the 
military.  He notes that the appellant has a history of noise 
exposure while serving in the armed services.  

In a September 2002 VA audiological examination report, the 
examiner stated that audiometrics revealed a moderate to 
moderate/severe sensorineural hearing loss.  The examiner 
opined that with the configuration of loss and more recent 
onset of symptoms, nearly 30 years after service, it is less 
than likely that hearing loss is from service.  In the March 
2006 VA audiological examination report, the examiner stated 
that the appellant's hearing loss is not consistent with that 
of a noise-induced hearing loss.  The examiner explained that 
the appellant's service medical records do not show evidence 
of hearing loss, the first documentation of hearing loss is 
29 years post military service, and the appellant's military 
assignment was that of a barber.  Given these factors, the VA 
examiner thought it was unlikely that the appellant's hearing 
loss is related to his military service.  Both the September 
2002 and March 2006 VA examiners reviewed the appellant's 
claims file, which contained the service treatment records 
described above.  

The Board finds the September 2002 and March 2006 VA 
audiological examination reports more persuasive than Dr. 
J.H.'s April 2002 and November 2002 letters stating that the 
appellant's hearing loss was a result of noise exposure in 
the military.  Dr. J.H. based his statement on the 
appellant's audiogram and the appellant's statements that he 
was exposed to noise in the military.  The VA audiological 
examination reports were based on an interview with the 
appellant, an audiometric examination, and a review of his 
claims file and service treatment records.  The lack of 
documentation of hearing loss in the records in the claims 
file until many years after service was important to the 
September 2002 and March 2006 VA examiners' rationale for 
their opinions.  Dr. J.H. did not have access to that 
information.  The appellant told the September 2002 VA 
examiner that he did not experience hearing problems before 
1999 and that he was exposed to some noise after service from 
driving a truck and hunting.  Both VA examiners found that 
the appellant's hearing loss was unlikely to be related to 
military service primarily because of the recent onset of 
symptoms, nearly 30 years after service.

The appellant has expressed a belief that he has bilateral 
hearing loss that is causally related to active service, and 
that such hearing loss should be service-connected.  The 
Board notes that the appellant can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service and witnessing events.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Although the 
appellant is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medicine or science, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The appellant has not been shown to 
possess the requisite skills necessary to be capable of 
making medical conclusions.  Thus, the appellant's statements 
regarding the etiology of his hearing loss are less probative 
than the clinical opinions of the September 2002 and March 
2006 VA examiners.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board finds that the evidence does not support a finding 
that there is a nexus between the appellant's current hearing 
loss and exposure to loud noise in service.  The appellant's 
October 1966 release from active duty examination report 
indicates that he did not have hearing loss when he left the 
service.  There is no medical documentation of hearing loss 
in the record until the April 1997 letter from Dr. D.B.  The 
appellant's friends' lay statements indicate the appellant's 
hearing loss may have begun in 1985, which was still nearly 
20 years after service.  The September 2002 and March 2006 VA 
audiological examiners opined that the appellant's hearing 
loss was less likely than not related to service, giving a 
rationale and relying on information unavailable to Dr. J.H.  
Thus, the Board finds that a preponderance of the evidence is 
against a grant of service connection for bilateral hearing 
loss.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for hearing loss.  
Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.  In order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  The 
evidence of record does not establish any clinical 
manifestations of bilateral hearing loss within the 
applicable time period.  Inasmuch, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to loud noise in 
service.  Further, according to the findings of the September 
2002 and March 2006 VA audiological examinations, the 
appellant has current bilateral hearing loss disability for 
VA purposes.  The preponderance of the evidence does not 
establish that the appellant's bilateral hearing loss was 
caused by his service in the Navy.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Accordingly, the Board finds that a 
preponderance of the evidence is against the appellant's 
claim for service connection for hearing loss, on a direct-
incurrence basis, including on presumptive grounds.  
Consequently, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B.  Tinnitus

The appellant has asserted that he has a tinnitus disability 
as a result of his exposure to hazardous noise in service.  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection).  Tinnitus is 
first referenced in the appellant's file in a September 9, 
2002 private treatment report from Dr. D.C.  The report 
states that the onset of tinnitus was sudden and had been 
occurring in a persistent pattern for one day.  The tinnitus 
is characterized as ringing and located in the right ear.  
The record does not indicate that the appellant had 
experienced tinnitus prior to September 2002.  At the VA 
examination conducted on September 20, 2002, eleven days 
later, the appellant denied having tinnitus.  In the November 
2002 letter referenced earlier, Dr. J.H. states that the 
appellant had been to see him for hearing loss and tinnitus, 
which he felt were more likely than not a result of his noise 
exposure from the military.  Dr. J.H. states that his opinion 
is based on the appellant's audiogram and history of noise 
exposure in the armed services.  In the March 2006 VA 
audiological examination, the appellant reported rare ringing 
tinnitus occurring not very often, probably once a month, 
with duration of seconds per episode.  The March 2006 VA 
examiner stated that this is not an abnormal tinnitus and 
opined that the appellant's account of tinnitus is not 
considered to be abnormal within a normal population.  
Therefore, the evidence supports a finding that the appellant 
had clinical demonstration of a current tinnitus disability 
at least at some point (i.e. November 2002) since filing his 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).  The medical 
evidence of record does not indicate the appellant had any 
symptoms of tinnitus prior to 2002, and the appellant has not 
asserted that he experienced tinnitus prior to that date.  
Thus, even if the appellant had a tinnitus disability, the 
evidence does not demonstrate continuity of symptomatology 
since service.  

Additionally, there is no demonstration by competent clinical 
evidence of record that tinnitus is related to service.  As 
noted above, it is conceded that the appellant may have been 
exposed to hazardous noise in service.  However, his service 
treatment records do not contain any reference to tinnitus.  
The report of the appellant's February 1965 medical 
examination for active duty in the Navy does not indicate the 
appellant had tinnitus.  Similarly, the report of his medical 
examination at the time of his release from active duty in 
October 1966 does not note that the appellant had tinnitus.  
After service, in a November 1970 Report of Medical History 
for enlistment in the Reserves, the appellant denied having 
ear trouble or hearing loss.  As noted above, the first 
documentation of tinnitus in the appellant's file is in 
September 2002.  

In his June 2004 claim, the appellant asserted that his 
tinnitus was caused by service.  Although the appellant is 
competent to testify as to his in-service experiences and 
symptoms where the determinative issue involves a question of 
medicine or science, only individuals possessing specialized 
medical training and knowledge are competent to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The appellant is competent to comment on his symptoms, but 
not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Thus, the appellant's statements 
regarding the etiology of his hearing loss and tinnitus are 
less probative than the VA examination reports and private 
medical treatment records.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Although the Board finds Dr. J.H.'s November 2002 letter 
asserting a nexus between tinnitus and exposure to noise in 
service to be persuasive, it finds the March 2006 VA 
examination report to be more persuasive.  The VA examination 
report did not find that the appellant had current tinnitus, 
based on a physical evaluation of the appellant and a review 
of the appellant's claims file and service treatment records.  
The evidence of record indicates the appellant has not 
reported consistent symptoms of tinnitus since service, and 
did not report any symptoms of tinnitus prior to 2002.  The 
March 2006 VA examiner based his opinion partially on this 
evidence, which Dr. J.H. did not review.  In addition, Dr. 
J.H. states that the appellant had seen him for tinnitus, but 
does not specify whether the appellant had a tinnitus 
disability for VA purposes.  As noted above, the March 2006 
VA examiner described the appellant's rare ringing tinnitus 
as not abnormal within the normal population.  The September 
2002 VA examination report noted that the appellant denied 
having tinnitus.  Finally, the March 2006 VA examination 
report was a more recent assessment of the appellant's 
tinnitus than Dr. J.H.'s November 2002 letter.  Thus, the 
March 2006 VA examination provides a more accurate evaluation 
of the current state of the appellant's tinnitus than the 
seven year old letter from Dr. J.H.  

In order to establish service connection on a presumptive 
basis, the appellant's tinnitus must have become manifest to 
a degree of 10 percent or more within one year from the date 
of termination of his service.  In this case, the first 
evidence of any tinnitus was many decades after service.  As 
such, the Board finds that presumptive service connection is 
not warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2009).
   
As there is no evidence that the appellant has a current 
tinnitus disability, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for tinnitus.  Even if the 
appellant had a tinnitus disability at any time during the 
appeal, there is no record of tinnitus during service, and no 
evidence supporting continuity of symptomatology or a nexus 
between service and tinnitus.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened, and the appeal is 
allowed to this extent.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


